The Ordinary.
Philips obtained an order of the Orphans’ Court opening the account generally. This order was reversed by the Supreme Court on certiorari.
He afterwards obtained an order of the Orphans’ Court opening the account for the purpose of correcting a particular error alleged. The Orphans’ Court afterwards made an order as to that particular matter. From that order this appeal is taken.
This Court will only act as to the particular matter, or order appealed from. It will not open the accounts generally.